Citation Nr: 1733445	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  08-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to March 24, 2011.

2.  Entitlement to TDIU beginning May 1, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to July 1956.

This matter is on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal was remanded by the Board in February 2012 and in April 2013 for further development and is now ready for disposition.

At the time he filed his original claim for an increased rating in November 2006, the Veteran was rated 10 percent for the right knee disability.  A February 2011 rating decision increased the rating to 20 percent, effective January 28, 2011.  A July 2011 rating decision assigned a temporary total disability rating based on the need for convalescence following right knee replacement from March 24, 2011, to April 30, 2012.  38 C.F.R. §§ 3.29, 3.30 (2016); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).  A September 2012 rating decision assigned a 60 percent rating as of May 1, 2012. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU prior to March 24, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Beginning May 1, 2012, the Veteran's service-connected disabilities have prevented him from securing or following substantially gainful employment when considering his education, special training and employment history.



CONCLUSION OF LAW

The criteria for a TDIU have been met since May 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement  to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2015).  The existence or degree of nonservice-connected disabilities is to be disregarded where the percentages of service-connected disabilities indicate TDIU may be warranted.  38 C.F.R. § 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As noted above, the Veteran underwent a total right knee arthroplasty in March 2011 and was rated at a temporary total rating from March 24, 2011 to May 1, 2012.  He was provided with a VA examination in May 2012.  Functional impairment resulted from less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, and interference with sitting, standing and weight bearing.  The examiner found that the Veteran had intermediate degrees of residual weakness, pain or limitation of motion and chronic residuals consisting of severe painful motion or weakness.  The examiner opined that the Veteran's knee disability affected his ability to work in that it limited his ambulation, standing, sitting, and driving.

In April 2013, the Veteran's representative submitted a brief indicating that the Veteran's work history was in farming and a print shop.  It was contended that, while the Veteran had several non-service-connected disorders, he could not work due to his service-connected right knee disability only.

The Veteran submitted a VA form 21-8940 in September 2016.  He indicated that he could not work due to his service-connected right knee disability.  He had not been employed for the prior 25 years, and had not left his last position due to his disability.  The Veteran indicated that he had three years of college education.

The Veteran was provided with a VA examination in October 2016 to determine whether his right knee disability prevented him from obtaining and maintaining gainful employment.  The examiner opined that the Veteran most likely would not function well in physical roles such as in carpentry, lawn maintenance, painting or anything requiring strenuous physical labor or requiring him to be in the heat for long periods of time.  The examiner found that he would most likely would function well in predominantly sedentary roles such as clerical/office work, telephone sales, data entry, or home based computer/telephone sales, where he would exert mild force occasionally or a negligible amount of force frequently to lift, carry, push, pull, or otherwise move objects and with limited walking/standing.  The examiner indicated that sedentary work would involve sitting most of the time (with brief periods to stand and stretch), but may involve walking or standing for brief periods of time.  The examiner opined that the Veteran was best suited for sedentary labor.

The Veteran was provided with a VA audiological examination in February 2017.  The examiner noted that the Veteran's hearing loss results in communication difficulties including having to rely on visual cues, asking people to repeat what they had said, and not understanding speech.  The examiner opined that the Veteran's hearing loss did not have any impact on his ability to work.

After considering the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that, beginning May1, 2012, the Veteran's service-connected right knee disability renders him unable to secure and follow a substantially gainful occupation. 

Since May 1, 2012, the Veteran meets the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(b).  He has been service-connected for his right knee disability at a 60 percent rating since that time, and was granted service connection for hearing loss effective November 25, 2013 at a 50 percent disability rating.

The only issue that remains is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  
The Board finds it is at least as likely as not that the Veteran's service-connected right knee disability prevents him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him, without consideration of the effects of nonservice-connected disabilities. 

The VA examiner who provided the October 2016 examination, following his total right knee replacement, opined that the Veteran would not function well in physical roles due to his service-connected right knee disability.  Although the Veteran indicated that he had three years of college education, he also indicated that he has not worked in many years and that his work experience has been limited to jobs requiring physical labor, including working in a printing press and as a farmer.  Thus, the Board finds that the Veteran's service-connected knee disability alone would preclude substantially gainful employment given the Veteran's qualifications and work history.  

In sum, after resolving any reasonable doubt in favor of the Veteran, the Board finds it is at least as likely as not that the Veteran's service right knee disability prevents him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  Accordingly, the Board finds entitlement to TDIU is warranted, beginning May 1, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  With respect to the period from March 24, 2011 to April 30, 2012, the Board notes that the Veteran is in receipt of a temporary total disability rating based on treatment for the service-connected right knee disability.  As this temporary total rating is based solely on the service-connected right knee disability and the grant of TDIU authorized by this decision is based solely on the service-connected right knee disability, the matter of entitlement to a TDIU is rendered moot for this time period.


ORDER

Entitlement to TDIU is granted beginning May 1, 2012.


REMAND

The Board notes that prior to March 24, 2011, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), as he did not have a combined percentage of 70 percent disabling or single disability evaluated as 60 percent disability prior to that date.  Therefore, prior to March 24, 2011, the Board is precluded from assigning TDIU in the first instance.  See 38 C.F.R. § 4.16(a).  Regardless, the evidence indicates that the Veteran's service-connected right knee disability may have rendered him unable to participate in substantially gainful employment prior to March 24, 2011.  Consequently, the Board finds that a remand is necessary in order to refer the case to the Director of Compensation for an appropriate opinion under 38 C.F.R. 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the case to the Director of Compensation for adjudication of entitlement to an extraschedular TDIU prior to March 24, 2011 under 38 C.F.R. § 4.16(b).

2.  Readjudicate the Veteran's claim of entitlement to TDIU prior to March 24, 2011.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


